DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Response to Amendment

	Amendments and response received 07/19/2021 have been entered. Claims 1-20 are currently pending in this application. Claims 1, 9 and 15 have been amended. Amendments and response are addressed hereinbelow.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Regarding claim 9, “At least one computer readable medium having instructions stored thereon…” should read “At least one non-transitory computer readable medium having instructions stored thereon…”, as indicated in the amendment of claim 9 in set of claims filed on 10/02/2020. It appears the initial amendment was not maintained in subsequent claim sets in error.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a system which receives first and second ink deposition data representing an output ink amount versus an input digital count derived from a halftone design for each of a plurality of color planes, determine whether a difference between the first ink deposition data and the second ink deposition data exceeds a predetermined threshold, and transmit a signal upon a determination that the difference between the first ink deposition data and the second ink deposition data exceeds the predetermined threshold.
The closest prior art, Ryuji Yamada (US 20120092734), teaches comparing updated calibrated correction of output color values regarding amounts of ink deposited in accordance with input information with default correction table data and determines whether the quantity of toner usage in the updated correction table is greater than that in the default correction table for each color of toner. When the personal computer determines that the quantity of toner usage in the updated correction table has increased from that in the default correction table for toner of one or more colors, the personal computer adjusts one or more color profiles to reduce the output values for colors whose toner usage has increased. The prior art fails to explicitly disclose the first and second ink deposition data representing an output ink amount versus an input digital count derived from a halftone design for each of a plurality of color planes and transmitting a signal upon a determination that the difference between the first ink deposition data and the second ink deposition data exceeds the predetermined threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
August 28, 2021